Citation Nr: 1031314	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO. 07-21 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for cardiac arrhythmia, 
paroxysmal tachycardia.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran had active service from August 1945 to November 1945.

This matter comes before the Board of Veterans' Appeal (BVA or 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for cardiac 
arrhythmia, paroxysmal tachycardia. The issue was denied on the 
basis that there was no new and material evidence submitted to 
reopen this previously denied claim. In June 2009, the Board 
found that new and material evidence had, in fact, been submitted 
and the claim was reopened and remanded for additional 
development. This issue is again before the Board for final 
adjudication.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

Cardiac arrhythmia clearly and unmistakably existed prior to 
service and did not increase in severity during service.  


CONCLUSION OF LAW

Preexisting cardiac arrhythmia, paroxysmal tachycardia, was not 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1111, 
1153, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in September 2005 and 
September 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in December 2004, 
March 2006 and October 2006.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 
19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  Here, the Veteran's 
statements, his service treatment records, and available private 
treatment records have been associated with the claims folder. 
The Veteran was afforded a VA examination and the July 2009 
report is also of record.  The Board notes that in his July 2007 
substantive appeal, the Veteran indicated his wish for a hearing; 
however, in April 2009, the Veteran submitted a statement 
withdrawing that request. As such, this case is decided without 
the benefit of hearing testimony.

Also, the Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.

The Veteran is seeking to establish service connection for 
cardiac arrhythmia, also noted as paroxysmal tachycardia. Service 
connection may be granted for a disability resulting from disease 
or injury incurred in or aggravated by active military, naval, or 
air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Under 
38 U.S.C.A. §§ 1110 and 1131, the Veteran must submit proof of a 
presently existing disability resulting from service in order to 
merit an award of compensation.  See Gilpin v. West, 155 F.3d 
1353 (Fed.Cir. 1998); see also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  In other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted from 
a disease or injury incurred in or aggravated during service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). See also Pond v. West, 12 
Vet. App. 341, 346 (1999).

Under 38 U.S.C.A. § 1111, a Veteran is afforded a presumption of 
sound condition upon entry into service, except for any defects 
noted at the time of entry examination. That presumption can be 
rebutted by clear and unmistakable evidence that a disability 
existed prior to service and was not aggravated by service.  See 
Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 
1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).  A preexisting 
injury or disease will be considered to have been aggravated by 
active military, naval, or air service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt will be given 
to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed the claims folder in full.  The service 
entrance examination does not mention any heart disorder, 
including cardiac arrhythmia or paroxysmal tachycardia.  The July 
1945 medical history shows the question, "Heart trouble?" with 
the answer, "No."  The claims folder contains no medical 
evidence dated prior to service to show without question that 
there was a heart disorder that was treated prior to the 
Veteran's July 1945 entry into service.  In October 1945, 
however, the Veteran was treated for shortness of breath and 
chest pain following a swim, and reported that he had a "history 
of such episodes," and that his "family physician told him not 
to exercise."  And, a November 1945 Report of Medical Survey 
shows a diagnosis of cardiac arrhythmia and notes that, according 
to his own accepted statement, the Veteran had been advised by 
his family physician to avoid exercise because of attacks of 
rapid beating of the heart associated with dizziness and 
faintness.  He was treated during service for this rapid heart 
rate and received an intravenous injection of atropine in 
November 1945, which confirmed the existence of paroxysmal 
auricular tachycardia (PAT), after which he was deemed unfit for 
service and discharged.  

Following service, in a November 1946 VA examination, it was 
noted that the Veteran was told his left ventricle was strained 
and he was put to bed for one month at the age of 16.  A December 
1946 VA examination notes that the Veteran had a history of 
paroxysmal tachycardia for the past six years.  In other words, 
the Veteran was noted as being without any malady related to his 
heart on his entrance examination, but in-service records and 
records shortly following his discharge suggest that he may have 
had a preexisting heart condition. 

Again, a Veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease existed 
prior thereto.  Only such conditions as are recorded in 
examination reports are to be considered as noted. 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  VA's General Counsel held that to 
rebut the presumption of sound condition under 38 U.S.C. § 1111, 
VA must show by clear and unmistakable evidence (1) that the 
disease or injury existed prior to service and (2) that the 
disease or injury was not aggravated by service. VAOGCPREC 3-
2003.  The Board, in June 2009, determined that a medical opinion 
was necessary to address these questions in this case.

In July 2009, the Veteran was afforded a VA heart examination.  
The examiner reviewed his claims folder and examined and 
interviewed the Veteran at the time.  The report noted the 
history, as described above, with the in-service notations, as 
well as a summary of post-service treatment.  The examiner 
recognized the Veteran's private physician's opinion that the in-
service treatment with atropine led to the current heart 
disability.  See Dr. M's September 2008 statement.  The examiner 
also noted that the Veteran reported "palpitations prior to 
service," which have continued since service.  

Following a review of the claims folder and examination of the 
Veteran, the examiner opined that the Veteran did have a history 
of cardiac palpitations prior to service and that there were no 
increased disabling manifestations of that symptom during 
service.  The examiner confirmed that the Veteran currently has a 
normally functioning heart with benign PAT, and that the atropine 
injection is a "normal procedure and could not have injured his 
heart."  The examiner concluded that the Veteran "had PAT prior 
to service by the initial details from his own family physician, 
had a very brief service experience without any untoward events 
concerning his heart, and he had no aggravation of his lifelong 
PAT while in the service."  The examiner went on to say that the 
Veteran is "no worse of today at age 81 as he was at age 18 
prior to entering service."  Thus, the VA examiner confirmed 
that the reported medical history of lifelong heart palpitations 
is clear and unmistakable evidence of preexisting PAT, and that 
the Veteran's condition was not aggravated during service or at 
any time since.  In fact, the condition now, more than 50 years 
later, is the same as at the time of the Veteran's service.  
There is no evidence at any time of uncontrolled arrhythmia in 
this Veteran.

The presumption of sound condition, embodied in 38 U.S.C. § 1111, 
provides that every Veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service. 
38 U.S.C. § 1111 (emphasis added).  The evidence in this case now 
shows that PAT clearly and unmistakably existed prior to service 
and that there was no increase in severity of the preexisting 
condition during service, or at any time since.  

While the Board has considered the private medical evidence 
submitted by the Veteran in support of his claim, the Board finds 
that the report of the VA examination and the opinion provided 
following that examination has the greatest probative value with 
respect to the medical questions presented in this case.  It was 
rendered following a complete review of all evidence contained in 
the Veteran's claims file, addresses the conflicting medical 
opinion, and most importantly, provides a rationale for the 
opinion.  For these reasons, the Veteran's service connection 
claim must be denied. 


ORDER

Service connection for cardiac arrhythmia, paroxysmal 
tachycardia, is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


